ACCEPTED
                                                                                  08-15-00025-CR
                                                                      EIGHTH COURT OF APPEALS
                              08-15-00025-CR                                     EL PASO, TEXAS
                                                                            7/20/2015 12:00:00 AM
                                                                               DENISE PACHECO
                                                                                           CLERK

                          IN THE COURT OF APPEALS

               EIGHTH JUDICIAL DISTRICT OF TEXAS                 FILED IN
                                                          8th COURT OF APPEALS
                                                              EL PASO, TEXAS
                                AT EL PASO                7/20/2015 10:45:00 AM
                                                              DENISE PACHECO
                                                                   Clerk
PAUL C. ERVIN,                          §
    Appellant                           §
VS.                                     §        NO. 08-15-00025-CR
                                        §
THE STATE OF TEXAS,                     §
    Appellee                            §


THIRD MOTION FOR EXTENSION OF TIME IN WHICH TO FILE
                APPELLANT'S BRIEF

TO THE HONORABLE COURT OF APPEALS:

       COMES NOW, PAUL C. ERVIN, Appellant in the above entitled

and numbered cause, by and through his attorney on appeal, DAVID A.

PEARSON, IV, and files this motion for an extension of thirty (30) days in

which to prepare and file Appellant’s Brief. In support of this motion the

Appellant would show the following:

1. This cause is styled Paul C. Ervin vs. State of Texas, and is numbered

   1337034D in the trial court and No. 08-15-00025-CR in the Court of

   Appeals-8th District of Texas.

2. That Appellant’s Brief in this cause was due to be filed in the Court of

   Appeals on or before 13 July 2015.



1| Motion for Extension
3. That this is Appellant's third request for an extension of time to file the

   Appellant's Brief.

4. That the Appellant hereby requests an extension of thirty (30) days, until

   12 August 2015, to file the Appellant's Brief and as reasons therefore

   would further show the Court that the Attorney for Appellant does not

   have sufficient time to prepare Appellant’s Brief on or before 13 July

   2015.

5. Appellant is indigent, in custody, and counsel is court appointed.

6. The record in this murder case on appeal consists of approximately 1190

   pages of testimony and 122 exhibits. To date Undersigned Counsel has

   determined his selected points of error; has completed the statement of

   facts section of his brief; has completed reading of the record, and has

   outlined a rough draft of the brief. Counsel is requesting until 12 August

   2015 to have the necessary time to complete Appellant’s Opening Brief.

   Counsel was unable to complete this brief by the 13 July 2015 due date

   due to Counsel’s other appellate work in a death penalty case, and

   Counsel’s ongoing defense casework, more fully explained below.

   Undersigned Counsel maintains a caseload devoted exclusively to

   criminal work that is heavily weighted in indigent criminal defense, and

   that work requires Counsel to make court appearances daily.



2| Motion for Extension
   -State of Texas v. Nicholas Ryan Acree, Nos. 1386753, 1376155,

   1382616, 1388825, 1410503, 1404360, 372nd District Court, Tarrant

   County, Murder, Unlawful possession of firearm, Engaging organized

   crime (3 charges), and Possession controlled substance <1g. In these six

   cases for one court-appointed client, Undersigned Counsel is

   representing an individual who was indicted for 6 cases total, 4 of

   which are “3g” aggravated offenses.          These cases are further

   complicated because the “3g” offenses involve at least 7 co-

   defendants and involve alleged gang and organized crime. In the

   cases against Undersigned Counsel’s client, Counsel is charged with

   the responsibility of full review of over 25 digital discs disclosed by

   the state, with the conservative estimate of over 50 hours at least in

   length of total time to review. Counsel has expended at 20 hours to

   date just in the digital media review.

   -Ricky D. Davis v. State of Texas, No. 02-13-00468-CR, Court of

   Appeals – 2nd District of Texas, Appellant’s brief due on 15 July 2015.

   - Rodney Chase Pettigrew v. State of Texas, No. 02-14-00494-CR, Court

   of Appeals – 2nd District of Texas, Capital Murder, Appellant’s brief due

   on 10 August 2015.




3| Motion for Extension
   -State v. Jacque Lamont Anderson, No. 1391500, 432nd District Court,

   Tarrant County, Sexual Assault-Continuous. In the above-referenced

   case Undersigned Counsel has over 10 items in electronic recordings

   and digital media to review.

   -State v. Daniel Lynn Davenport, No. 1389184, 372nd District Court,

   Tarrant County, Sex Offender Duty Registration-Violation.

   -State v. Robert Brandon Morris, No. CR15-0169, 43rd District Court,

   Parker County, Injury to Child-Serious Bodily Injury, Mental

   Impairment.

   -No. 323-101333-15, Tarrant County, Texas, Determinate Sentence trial.

   -State of Texas v. James Michael Lee Chestnut, No. 15444, 29th District

   Court, Palo Pinto County, Debit Card Abuse.

   -State v. Kevin Scott Baum, Jr., Nos. CR14-0742, CR14-0748, 415th

   District Court, Parker County, Aggravated Assault Public Servant.

   -State v. Randy James Terry, No. CR15-0046, 415th District Court,

   Parker County, Engaging in Organized Criminal Activity. In the above-

   referenced case Undersigned Counsel has over 95 items in electronic

   recordings and digital media to review, conservative estimate of over

   45 hours to fully review.




4| Motion for Extension
     -State v. David Lane Basham, No. 1398744, Criminal District Court

     Three, Tarrant County, Aggravated Robbery.

     Undersigned Counsel has devoted numerous out-of-court hours to

     prepare the above-referenced cases for trial. In most of the above-

     referenced cases Undersigned Counsel has logged numerous hours

     reviewing electronic recordings and digital media.

7.    During the last ninety days Attorney for Appellant has completed the

following:

     -Steven Lawayne Nelson v. State, AP-76,924, capital murder, petition for

     writ of certiorari filed in U.S. Supreme Court on 13 July 2015.

     Undersigned Counsel expended over 22 hours from June to July 2015

     to complete the petition for writ of certiorari.

     -State v. Joseph Robert Dodson, No. 1316921, 297th District Court,

     Tarrant County, Capital Murder, resolved by plea 10 June 2015 after

     logging numerous hours.

     -State v. Ricardo Veliz, No. 1365527, 213th, Tarrant County, Unlawful

     Possession Firearm-Felon-Habitual, resolved at jury trial 1 June 2015.

     -Roderick Dixon v. State of Texas, No. 02-14-00379-CR, 02-14-00380-

     CR, 02-14-00381-CR, 02-14-00382-CR, Court of Appeals-2nd District of

     Texas, Appellant’s brief filed on 11 May 2015.



5| Motion for Extension
   -State v. Ervinson L. Wiley, No. 1321241, 213th District Court, Tarrant

   County, Aggravated Sexual Assault, plea just prior to jury trial set 11

   May 2015.

   -State of Texas v. Michael D. Washington, No. 1390122, 372nd District

   Court, Assault Bodily Injury-Family Violence with Previous Assault

   Bodily Injury-Family Violence, Habitual Count, plea at jury trial setting

   4 May 2015.

   -State v. Daniel Benjamin Baker, No. CR14-0611, 43rd District Court,

   Parker County, Aggravated Sexual Assault-Child, Indecency Child-

   Contact, plea 21 May 2015.

   -State v. Pedro Miguel Ibarra-McDonald, No. 18195, 271st District

   Court, Wise County, Aggravated Robbery, plea 4 May 2015.

   -Jennifer Banner Wolfe v. State, PD-0292-15, Court of Appeals-2nd

   District of Texas; PDR filed in Court of Criminal Appeals on 29 April

   2015.

8. Personal Time and Professional Responsibilities: Attorney for Appellant

   has scheduled summer vacation time in part to attend C.L.E. training.

   This CLE training is also necessary in order for Undersigned Counsel to

   maintain his CLE hours for felony and misdemeanor court-appointments

   and for Board Certification, Criminal Law and Criminal Appellate Law,



6| Motion for Extension
   recertification requirements. Undersigned Counsel in May completed 10

   hours in capital case C.L.E. in order to maintain qualifications for

   appointment to death penalty cases in the Eighth Judicial Region.

   Undersigned Counsel also has some brief summer vacation time to spend

   with his family.

9. This motion is not filed for the purpose of delay, but rather so that there

will be sufficient time for the work to be done in a proper manner and for the

effective assistance of counsel.

     WHEREFORE, PREMISES CONSIDERED, the Undersigned Counsel

respectfully prays that this Honorable Court extend the time for filing

Appellant’s Brief in this cause until 12 August 2015.

                                       Respectfully Submitted,

                                       DAVID A. PEARSON, P.L.L.C.



                                       By:________________________
                                       David A. Pearson, IV
                                       ATTORNEY FOR APPELLANT
                                       222 W. Exchange Ave., Ste. 103
                                       Fort Worth, Texas 76164
                                       (817) 625-8081
                                       FAX: (817) 625-8038
                                       Bar ID# 15690465
                                        E-MAIL: david@lawbydap.com


                          CERTIFICATE OF SERVICE

7| Motion for Extension
       I certify that a true and correct copy of the foregoing Third Motion for
Extension     of   Time   for   Filing   Appellant's    Brief   was   e-served
(coaappellatealerts@tarrantcounty.com) to the Tarrant County District
Attorney’s Office, Hon. Debra Windsor, Chief-Post Conviction, Assistant
District Attorney, on the 18th day of July 2015.




                                 David A. Pearson, IV


                      CERTIFICATE OF CONFERENCE

       I certify that a conference was held with Hon. Helena Faulkner,
Assistant District Attorney, Tarrant County, Texas, on the 16th day of July
2015, and the State DOES/DOES NOT oppose the Appellant’s foregoing
motion.



                          David A. Pearson, IV




8| Motion for Extension